Citation Nr: 0006168	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating action in 
which the RO denied service connection for PTSD and a May 
1995 rating action in which the RO denied entitlement to a 
total disability rating due to individual unemployability.  
The veteran timely perfected an appeal of both determinations 
to the Board.

In May 1997, the Board remanded both issues to the RO for 
additional development.  In an April 1999 rating action, the 
RO granted service connection for PTSD and continued to deny 
entitlement to a total disability rating due to individual 
unemployability.  Hence, the issue of entitlement to service 
connection for PTSD is no longer before the Board and the 
issue of a total disability rating due to individual 
unemployability remains on appeal.    

The veteran was afforded a hearing before an RO hearing 
officer in August 1995.  A transcript of the hearing is of 
record.


REMAND

The veteran is seeking a total disability rating based on 
unemployability due to his service-connected disabilities.  
The veteran's service connected disabilities are PTSD, 
assigned a 10 percent evaluation; back disorder, assigned a 
60 percent evaluation; and a right knee disorder, assigned a 
10 percent evaluation.  The veteran contends, in particular, 
that the severity of his service-connected back disorder 
renders him unable to work.  After further review of the 
claims file, the Board finds that an additional remand of 
this matter is warranted.

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Here, the 
veteran clearly meets the percentage requirements of section 
4.16(a); hence, the only remaining question is whether his 
service-connected disabilities, either individually or in 
concert, render him unable to obtain or retain employment.  
The Board notes, however, that the record contains no 
specific evidence on this point.

The record establishes that the veteran obtained an early 
retirement as an air traffic control specialist in May 1994.  
A report from the veteran's employer indicates that he 
developed glaucoma and that his worsening eye condition lead 
to his early retirement.  The evidence also indicates that 
the veteran worked in a clerical position for a period of 
about one month in 1997, but left his job after he was 
involved in an automobile accident.  A November 1998 
statement from a private examiner indicates that the veteran 
had obtained maximum medical improvement with respect to his 
back, that he had a permanent restriction of no heavy manual 
labor, and that the veteran was planning to return to the 
work force in a more sedentary job after vocational 
rehabilitation; however, there is no indication as to whether 
such plan was medically feasible, or if the veteran was able 
to follow through with such plan.  Reports VA orthopedic 
examinations of the veteran's back and right knee conducted 
in March 1999 and a VA psychiatric examination conducted in 
March 1999 do not address the impact of the veteran's 
service-connected disabilities, either alone or in concert, 
on his ability to obtain and retain substantially gainful 
employment.  

The Board emphasizes that, VA may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court indicated that where the veteran 
presents a plausible claim, the VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 6 Vet. App. 532 (1993).  In this case, given the 
evaluation assigned for his back disability and the fact that 
the veteran meets the minimum percentage requirements of 
38 C.F.R. § 4.16(a), the Board finds that specific opinion as 
to the impact of the service-connected disability on his 
ability to retain or obtain substantially gainful employment 
is warranted.  

Thus, under the circumstances of this case, further remand of 
this issue remaining on appeal is necessary, even though it 
will, regrettably, further delay a decision on appeal. 

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected back and right knee 
conditions, and his PTSD, from the VA 
Medical Center in Kansas City, Missouri, 
and any other source or facility 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder should be made 
available to the person conducting the 
survey.  The report of the Social and 
Industrial Survey should be associated 
with the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to determine the current 
severity of the veteran's service-
connected back, right knee and PTSD.  All 
indicated tests and studies, including X-
rays are to be conducted, and all 
findings should be reported in detail.  
Each examiner is requested to render an 
opinion as the effect of the disability 
evaluated (alone and in concert with 
other service-connected disability) upon 
the veteran's employability.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.  The RO should then review the claims 
file to determine that all actions 
requested by the Board have been 
accomplished.  If any such action is not 
accomplished, or is deficient in any 
manner, immediate corrective action 
should be undertaken.  

5.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities in light 
of all relevant evidence and all 
pertinent legal authority.  

6.  If the determination on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be given the opportunity to respond 
before the case is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




